Title: To George Washington from Robert Lewis, 17 February 1796
From: Lewis, Robert
To: Washington, George


          
            Spring Hill Fauquier County [Va.]February 17th 1796
            Hond Uncle,
          
          I have delayed answering your last letter until I had made another collection and examined more attentively into the exact situation of your property over the ridge and in this County—I felecitate myself extremely when I inform you that my success in the collection business has been far more favorable than my most sanguin expectations cou’d have supposed—Out of fifty or sixty tenants not more than three or four are delinquent for the last year, and those principally where the leases have expired, and where the rents have been raised.
          You desire to be informed whether the covenants in the leases have been strictly complied with, or not—I can venture to

affirm with truth, that scarcely one in ten of the old Leases have been fullfilled in respect to improvements, notwithstanding the frequent and pressing importunities on my part to make them comply. In consequence of this, I have (as you suggested it wou’d be proper) put most of the life Leases into the hands of a Lawyer, with an exact Memorandom of every article in which the Tenants are deficient, and do expect that he will advise me in what manner it will be most proper to proceed.
          Mr Muse, (when he gave me all the papers in his hands belonging to you); advised me strongly not to issue ejectments, as Colo. Simm of Alexandria had given his opinion the Leases were badly drawn, and that it wou’d be attended with cost to no purpose; as the tenants wou’d—and cou’d hold their Leases for the term stipulated therein; supposing the covenants not strictly complied with, or not complied with at all. I have by stratagem got repossessed of two lotts in Frederick, and one very valuable one in Berkley; and hope by the next fall to get possession of one more in Berkley, full as valuable as the three former.
          In my last letter I mentioned, that I had rented the Frederick lotts at thirty five pounds per annum, but neglected saying that it was to be obtained for each lott seperately; which occasioned a misunderstanding with you (i.e.) whether the sum of thirty five pounds was for both lotts taken together or seperately. I have since confirmed the bargain as you consent to it, and have put the Tenants in possession. One of the lotts contains 200 acres & the other 175. The Berkley lott contains 200 acres—Rent £30 per annum for three years and forty pounds for the three succeeding years when the Lease expires.
          The number of acres in each lott is mentioned for your information, and as you requested—My next Rental (which will be complete some time in the month of May next) will state the precise number of acres in each lott—The reason of postponing the completion of the Rental until May is on account of five replevy bonds which will be due at April Court, and which, without some unforeseen accident will certainly be paid. I wish to pay all the money at once, and not leave any deficiency on the rental as has been the practice before my time, and since; owing to the rascallity of the Sheriffs, who will not pay me the money after it has been obtained from the tenants by a legal process: and I am as frequently obliged to travel thro the same process

in order to get from them what they have so easily got from the tenants.
          Before I conclude, it will be necessary to inform you that owing to the neglect of Mr Muse in not searching your lines in the County of Berkley, thirty five or forty acres of your prime reserve land has been cut down, for the use of the Estate of my deceased Cousin—Thornton Washington. It appears from my Uncle Samuel Washingtons Will, that his son Thornton was previledged to cut as much timber off that part of his land now owned by my Cousin Laurence as will keep his Plantation in repair during the life of the said Thornton—But instead of cutting the timber off Laurence Washingtons Estate as the Will directs, it has been taken off your reserve land altogether. Lawrence has the land in possession without knowing his lines and has always supposed it his. If agreeable, I will rent out the open land, (as its under a good fence,) with a strict injunction on the part of the tenant not to make use of any timber whatever, farther than is sufficient for a good warm cabbin—A Rent of three or four pounds annually may be obtained which will be some little addition to the amount of the rental, and can be of no disservice to the land. I shall wait for your instructions.
          I am much at a loss what to do with your land on Deep-run, as I cannot rent it at what I conceive to be its value: In fact, it is so extremely poor that little, or no profit whatever, can be derived from it by cultivation—Four pounds a hundred has been thought too high by all who have been to see it; and I do really believe out of the thousand acres, which is in the tract, that not more than three or four hundred acres of arable Land can be found.
          Those who want it, I believe, mean to make a profit from it by sawing the pines, there being some extremely large lieing on the run. If you desire it, I will lay it off into two hundred acres lotts and do the best I can with it; altho’, I conceive, the timber wou’d sell for considerably more than the Land—If a situation cou’d be purchased for a saw-Mill (and I am told there are several two or three Miles below) It wou’d add considerably to the value of the Land—I have never asked more than four pounds per hundred acres for the Land and still have never been able to procure tenants without previledging them to sell the timber in there clearings. I wish to have an answer to this letter as

soon as you can find leisure, and also to know when it will be in your power to visit Mount Vernon, as I must see you, whenever it happens—I was much disappointed in not seeing you when last in, and a severe indisposition prevented my going a second time to Mount Vernon.
          Mrs Lewis joins in offering our best regards to you and my Aunt: and in the interim I remain your dutifull and much Obliged nephew
          
            Robt Lewis
          
        